Order filed April 30, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-14-00189-CV
                                   ____________

               KEN OKORIE AND LINDA OKORIE, Appellant

                                        V.

                 OCWEN LOAN SERVICING, LLC, Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-13966

                                     ORDER

      On April 8, 2014, appellants’ filed a Motion for Leave to File Notice of
Appeal and to imply a Motion for Extension Was Properly Filed.          Because
appellants’ filed a motion for leave in the trial court that was signed by both
appellants, we grant the motion. See Ace Ins. Co. v. Zurich Am. Ins. Co., 59
S.W.3d 424, 426 (Tex. App.—Houston [1st Dist.] 2001, pet. denied).

      Accordingly, we deny appellee’s pending motions to dismiss this appeal and
to strike appellants’ motion.
                                   PER CURIAM



Panel consists of Justices McCally, Busby and Donovan.